Gbay, J.
The defendant is not liable upon either of the counts in contract, because no contract between husband and wife for the payment of money has any validity at law. Ingham v. White, 4 Allen, 412. Gray v. Kingsley, 11 Allen, 345. Chapman v. Kellogg, 102 Mass. 246.
Mor can he be charged upon the count in tort in the nature of trover, because the money sued for was voluntarily paid to him by the plaintiff, and the mere refusal to perform his promise to return an equal sum to her does not constitute a conversion of the money so received by him.
These reasons being decisive of the case, it is unnecessary to consider the difficulties in the way of allowing a wife to maintain any action whatever against her husband. See Lord v. Parker, 3 Allen, 127, 130. Judgment for the defendant.